 


109 HR 3018 IH: Bruce Vento Hmong Veterans’ Naturalization Act of 2005
U.S. House of Representatives
2005-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3018 
IN THE HOUSE OF REPRESENTATIVES 
 
June 21, 2005 
Ms. Moore of Wisconsin (for herself, Ms. Baldwin, Mr. Kind, Mr. Holden, Mr. Davis of Illinois, Mr. Sabo, Mr. Honda, and Mr. McDermott) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Hmong Veterans’ Naturalization Act of 2000 to eliminate the application deadlines. 
 
 
1.Short titleThis Act may be cited as the Bruce Vento Hmong Veterans’ Naturalization Act of 2005. 
2.Elimination of application deadlinesSection 6 of the Hmong Veterans’ Naturalization Act of 2000 (8 U.S.C. 1423 note) (as amended by section 112 of Public Law 107–77 (115 Stat. 765)) is amended to read as follows: 
 
6. No deadline for application; payment of feesThis Act shall apply to a person only if the person files an application for naturalization, as provided in section 334 of the Immigration and Nationality Act (8 U.S.C. 1445), and pays the appropriate fees..  
 
